Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 27, 2009 SECURITIES ACT FILE NO. 033-11420 INVESTMENT COMPANY ACT FILE NO. 811-04993 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 33 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 33 [X] (Check Appropriate Box or Boxes) NICHOLAS LIMITED EDITION, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas Limited Edition, Inc. 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Jason T. Thompson, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ ] On (date) pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [x ] On January 29, 2010pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion  Dated November 30, 2009 PROSPECTUS January 31, 2010 CLASS N SHARES Nicholas II, Inc. - NNTWX Nicholas Limited Edition, Inc. - NNLEX Nicholas High Income Fund, Inc. - NNHIX Consistency in a World of Change [OAK TREE IMAGE] Each Fund is a diversified mutual fund with separate investment objectives, as follows: Nicholas II, Inc.'s investment objective is long-term growth; Nicholas Limited Edition, Inc.'s investment objective is long-term growth; and Nicholas High Income Fund, Inc.'s investment objective is to seek high current income, by investing primarily in high yield corporate bonds. Capital appreciation is a secondary objective that is sought only when consistent with the Nicholas High Income Fund's primary investment objective. The Securities and Exchange Commission has not approved or disapproved of any Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com TABLE OF CONTENTS SUMMARY  NICHOLAS II, INC 1 I NVESTMENT O BJECTIVE 1 F EES AND E XPENSES OF THE F UND 1 P RINCIPAL I NVESTMENT S TRATEGIES 1 P RINCIPAL R ISKS OF I NVESTING 2 P ERFORMANCE 2 I NVESTMENT A DVISER 3 P URCHASE AND S ALE OF F UND S HARES 3 T
